

	

		II

		109th CONGRESS

		2d Session

		S. 2305

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Akaka (for himself,

			 Mr. Obama, Mr.

			 Bingaman, Mr. Inouye,

			 Mr. Lautenberg, Mr. Jeffords, Mr.

			 Kerry, and Mr. Lieberman)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XIX of the Social Security Act to repeal

		  the amendments made by the Deficit Reduction Act of 2005 requiring

		  documentation evidencing citizenship or nationality as a condition for receipt

		  of medical assistance under the Medicaid program.

	

	

		1.Repeal of requirement for

			 documentation evidencing citizenship or nationality as a condition for receipt

			 of medical assistance under the medicaid program

			(a)RepealSubsections (i)(22) and (x) of section 1903

			 of the Social Security Act (42 U.S.C. 1396b), as added by section 6036 of the

			 Deficit Reduction Act of 2005, are each repealed.

			(b)Conforming

			 amendments

				(1)Section 1903 of

			 the Social Security Act (42 U.S.C. 1396b) is amended—

					(A)in subsection

			 (i)—

						(i)in

			 paragraph (20), by adding or after the semicolon at the end;

			 and

						(ii)in

			 paragraph (21), by striking ; or and inserting a period;

						(B)by redesignating

			 subsection (y), as added by section 6043(b) of the Deficit Reduction Act of

			 2005, as subsection (x); and

					(C)by redesignating

			 subsection (z), as added by section 6081(a) of the Deficit Reduction Act of

			 2005, as subsection (y).

					(2)Subsection (c) of

			 section 6036 of the Deficit Reduction Act of 2005 is repealed.

				(c)Effective

			 dateThe repeals and amendments made by this section shall take

			 effect as if included in the enactment of the Deficit Reduction Act of

			 2005.

			

